Citation Nr: 0118220	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  99-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for joint pain in 
knees, hips, elbows, shoulders and entire spine as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for muscle spasms in 
face, neck, arms, lower back and legs as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for grinding of teeth 
as due to an undiagnosed illness.  

5.  Entitlement to an increased (compensable) schedular 
rating for bilateral hearing loss.  

6.  Entitlement to an extraschedular rating for bilateral 
hearing loss under 38 C.F.R. § 3.321(b)(1).  

7.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to June 
1981 and from January 1991 to July 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  Subsequently, the veteran moved to Michigan, and his 
claims were forwarded to the Board from the Detroit, RO.

In a November 1997 rating decision, the RO denied service 
connection for a skin condition as due to an undiagnosed 
illness.  The veteran filed a notice of disagreement in 
January 1998 and a statement of the case was issued that 
month.  In VA Form 21-4138, Statement in Support of Claim, 
received in September 1998 the veteran requested 
reconsideration on the issue of skin condition and this 
statement is accepted in lieu of a formal substantive appeal 
with regard to this issue.  Hence, the Board finds that the 
veteran has perfected his appeal pertaining to the issue of 
entitlement to service connection for a skin condition as due 
to an undiagnosed illness.  

The Board notes that the remaining issues on appeal were 
denied in rating decisions dated in April 1998 (entitlement 
to service connection for joint pain in knees, hips, elbows, 
shoulders and entire spine as due to an undiagnosed illness; 
for muscle spasms in face, neck, arms, lower back and legs as 
due to an undiagnosed illness; and for grinding of teeth as 
due to an undiagnosed illness), July 1999 (denial of a 
compensable rating for bilateral hearing loss and a rating in 
excess of 30 percent for anxiety disorder), and April 2000 
(denial of TDIU).  

This decision addresses the issues of entitlement to a 
compensable schedular evaluation for bilateral hearing loss 
and entitlement to an extraschedular rating for bilateral 
hearing loss under 38 C.F.R. § 3.321(b)(1) only.  The 
remaining issues are addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the bilateral 
hearing loss issues has been obtained.

2.  VA examination in April 1999 showed that the veteran has 
level I hearing in each ear.  

3.  The veteran's service-connected bilateral hearing loss 
presents such an exceptional or unusual disability picture 
with such related factor as marked interference with 
employment as to render impractical the application of the 
regular schedular standards.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 
4.85, Tables VI, VII, Diagnostic Code 6100 (effective before 
and after June 10, 1999).  

2.  Referral for consideration of an extraschedular rating 
for service-connected bilateral hearing loss is warranted.  
38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of these issues is 
not required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the medical evidence necessary for an increased rating 
for the disability at issue.  VA and private outpatient 
treatment records have been obtained, and a VA medical 
examination has been conducted.  Moreover, the veteran has 
not identified any outstanding evidence which could be used 
to support his claims.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required.  

The veteran's claim for an increased rating for his service-
connected bilateral hearing loss was received on March 24, 
1999.  As such, the rating period for consideration on this 
appeal is from March 24, 1998, one year prior to the date of 
receipt of the increased rating claim, through the present  
See 38 C.F.R. § 3.400(o)(2) (2000).

On VA air conduction audiological evaluation in April 1999, 
pure tone threshold levels, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
30
75
80
LEFT
N/A
25
40
70
85

Speech recognition was 92 percent in the right ear and 94 
percent in the left ear.  The examiner concluded that the 
veteran had mild sensorineural hearing loss through 2000 
Hertz with a moderate to severe sensorineural hearing loss 
through the higher frequencies in the right ear and mild 
sensorineural hearing loss through 2000 Hertz with a moderate 
to moderately severe sensorineural hearing loss through the 
higher frequencies in the left ear.  

In February 1999 statements, a physician and audiologist from 
Central Arkansas Ear, Nose & Throat Clinic indicated that the 
veteran had moderate sloping to profound high frequency 
sensorineural hearing loss bilaterally and that speech 
reception thresholds were established at about 50 decibels 
bilaterally.  They opined that the veteran's degree of 
profound sensorineural hearing loss could have an extremely 
deleterious effect on the performance of normal law 
enforcement related duties.  

In a March 1999 statement to the Conway City Police 
Department, Dr. J. C. opined that because of the veteran's 
significant and profound hearing loss even with hearing aids 
he should be allowed to have a medical retirement from the 
police force.  

A March 1999 letter from the Conway, Arkansas Police Pension 
and Relief Board reflects that the veteran was granted a 
medical retirement due to significant and profound hearing 
loss effective April 1, 1999.  

I.  Increased Schedular Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Board notes that the schedular criteria for evaluation of 
hearing impairment and diseases of the ear were revised, 
effective June 10, 1999.  Where a law or a regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Brown, 1 Vet. 
App. 308 (1991).  The majority of the changes as to these 
hearing impairment criteria appear to be nonsubstantive, 
except for the revision of 38 C.F.R. § 4.86 (exceptional 
patterns of hearing impairment), which the Board has reviewed 
and found not to apply to this veteran.  The charts by which 
hearing impairment is calculated remain unchanged.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
seconds.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Codes 6100 to 6110. 

TABLE VI

Numeric Designation of Hearing Impairment


Average Puretone Decibel Loss



0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+

92-
100
I
I
I
II
II
II
III
III
IV
Percent
84-90
II
II
II
III
III
III
IV
IV
IV

 76-
82
III
III
IV
IV
IV
V
V
V
V
Of
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
Discrimina
tion
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X

36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X

0-34
IX
X
IX
IX
IX
IX
IX
IX
IX

On the VA audiological examination in April 1999, the 
veteran's right ear pure tone threshold average was 52.5; his 
speech recognition was 92 percent (Level I).  His average 
left ear pure tone threshold was 55; his speech recognition 
was 94 percent (Level I).  Accordingly, the schedular 
criteria for a compensable rating are not met.  Moreover, 
since there are specific requirements in terms of pure tone 
threshold averages and speech reception test results for each 
percentage rating, the assignment of a compensable rating 
utilizing the provisions of 38 C.F.R. § 4.7 is not 
appropriate.  The veteran's test results clearly fall within 
the parameters for a zero percent rating.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic 
Code 6100.

II.  Extraschedular Rating

Ratings shall be based as far as possible, upon the average 
impairment of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

In this case, the evidence shows that the veteran worked as a 
police officer for many years prior to his medical retirement 
in April 1999 as a result of his service-connected bilateral 
hearing loss.  Being that his hearing loss is evaluated as 
noncompensable, the Board finds that the schedular evaluation 
is inadequate to evaluate the impairment of the veteran's 
earning capacity due to the disability at issue.  
Additionally, the Board finds that the case presents such an 
exceptional or unusual disability picture with such related 
factor as marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) relating to extraschedular evaluations is 
warranted here.

ORDER

Entitlement to an increased (compensable) schedular rating 
for bilateral hearing loss is denied.  

Consideration of an extraschedular rating for bilateral 
hearing loss under 38 C.F.R. § 3.321(b)(1) is granted.  


REMAND

The veteran essentially contends that he now has disorders 
manifested by a skin condition, joint pain, muscle spasms, 
and grinding of teeth, which had their onset in service and 
are not attributable to known clinical diagnoses.  According 
to his DD 214, the veteran served in Southwest Asia from 
January 25 to June 18, 1991.  Because the veteran served in 
the Southwest Asia theater of operations during the Gulf War, 
he is entitled to further development of his claims under the 
provisions of 38 C.F.R. § 3.317.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 provided that the 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In a September 1998 statement, Dr. G. G. indicated that the 
veteran had been his patient for more than 10 years and that 
prior to his service in the Persian Gulf the veteran's health 
was excellent.  Dr. G. stated that in September 1991, after 
his discharge from service, the veteran came to his office 
complaining of arthralgia (joint pain), myalgia (muscle pain) 
and skin problems.  Dr. G. opined that these problems were 
related to service, possibly neurotoxins from the Persian 
Gulf war.  

The Board notes that VBA All-Stations Letter 98-17 (2/26/98) 
contains mandatory guidelines for disability examinations of 
Gulf War veterans outlined in a memorandum dated February 6, 
1998.  A review of the record indicates that the veteran 
should be examined pursuant to these guidelines.  The RO is 
advised to obtain a copy of this letter and the accompanying 
memorandum, and to provide the examiner with a copy of the 
guidelines prior to scheduling the examination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, the Board notes that based on the above finding 
that consideration of an extraschedular rating for bilateral 
hearing loss is warranted the claim must be sent to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for the assignment of such rating.  Floyd 
v. Brown, 9 Vet.App. 88, 94-96 (1996).  

The veteran is service-connected for anxiety disorder, 
evaluated as 30 percent disabling.  The most recent medical 
evidence - VA outpatient treatment records dated in 1999 - 
reflects that he is being treated for depressive symptoms and 
is taking antidepressant medication.  The records reflect 
diagnoses of major depressive disorder ranging in severity 
from moderate to severe and global assessment of functioning 
(GAF) scores ranging from 50 to 85.  Upon review, the Board 
feels that the veteran should be afforded a VA psychiatric 
examination to differentiate between the symptomatology 
attributable to the veteran's service-connected anxiety 
disorder and the nonservice-connected depressive disorder.  

Because the veteran's claim of entitlement to a total rating 
based on individual unemployability is inextricably 
intertwined with the foregoing issues being remanded for 
additional development, that matter must be deferred pending 
completion of the above-requested development.  See Babchak 
v. Principi, 3 Vet. App. 466, 467 (1992); Begin v. Derwinski, 
3 Vet. App. 257, 258 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of 
disabilities at issue since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for VA examinations by appropriate 
examiners to determine the nature, extent 
and etiology of the following:  a skin 
condition; joint pain in knees, hips, 
elbows, shoulders and entire spine; 
muscle spasms in face, neck, arms, lower 
back and legs; and grinding of teeth.  
All indicated tests and studies should be 
accomplished.  The examiners should 
address all conditions and symptoms 
elicited from the veteran as well as 
provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results can not 
be associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected anxiety disorder.  All 
indicated tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  Once the 
examination is completed, the 
psychiatrist must specify all current 
psychiatric diagnoses and, to the extent 
possible, differentiate the 
symptomatology attributable to the 
service-connected anxiety disorder from 
that of any other nonservice-connected 
psychiatric entity.  As well, an 
assessment of the degree to which the 
veteran is socially and industrial 
impaired, due solely to the service-
connected anxiety disorder must be 
offered by the examiner and supporting 
reasons must be provided for such 
opinion.  The examiner should also 
provide a GAF score based on the severity 
of the anxiety disorder only.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  The RO should forward the claims file 
to the Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for the assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected bilateral hearing loss.  

7.  Thereafter, the RO should 
readjudicate the issues of service 
connection for a skin condition, joint 
pain, muscle spasms, and grinding of 
teeth in accordance with the provisions 
of 38 C.F.R. § 3.317.  The RO should also 
readjudicate the issues of a rating in 
excess of 30 percent for an anxiety 
disorder and entitlement to a TDIU.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



